  Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 1 of 24 PageID #: 1




MKM:PAS
F.#2018R02240


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


IN THE MATTER OF THE SEARCH OF


(1)ONE BLACK MOTOROLA
CELLULAR TELEPHONE(TYPE:
M373B),
                                                FILED UNDER SEAL
(2)ONE BLACK LG CELLULAR
TELEPHONE,AND                                   APPLICATION FOR A SEARCH
                                                WARRANT FOR ELECTRONIC
(3)ONE BLACK TOMTOM GPS DEVICE                  DEVICES
(TYPE:4EQ41 Z1230,SN:
AW2482H04395),                                  Case No. 18-M-1188


CURRENTLY LOCATED IN THE
CUSTODY OF THE BUREAU OF
ALCOHOL,TOBACCO,FIREARMS
AND EXPLOSIVES.



                            AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION UNDER RULE 41 FOR A
                         WARRANT TO SEARCH AND SEIZE


       I, Tyler Miceli, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 ofthe Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—

electronic devices further described in attachment A—^which are currently in law

enforcement possession in the Eastern District of New York,and the extraction from that

property of electronically stored information described in Attachment B.
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 2 of 24 PageID #: 2




       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives("ATF"), and have been for approximately two and a half years. I have extensive

experience in conducting robbery and fugitive investigations. As a result of my training and

experience, I am familiar with the practice of searching for and obtaining electronic evidence

to help identify, locate and prosecute defendants. I have participated in dozens of

investigations involving search warrants, including warrants for the search of electronic

devices. As a result of my training and experience,I am familiar with the techniques and

methods of operation used by individuals involved in criminal activity to conceal their

activities from detection by law enforcement authorities.

       3.      This affidavit is intended to show only that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter. The

facts in this affidavit come from my personal observations, my training and experience and

information obtained from other law enforcement agents and officers and from public

records databases. The statements described in this affidavit are set forth in sum,substance,

and in part.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe

that the information described in Attachment A contains evidence and instrumentalities of

violations of Title 18, United States Code, Sections 1951,924(c)(l)(A)(i), 924(c)(l)(A)(ii)

and 924(c)(l)(A)(iii).

               IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       5.      The property to be searched includes:(1)ONE BLACK MOTOROLA

CELLULAR TELEPHONE(TYPE: M373B)(hereinafter "Device 1"),(2)ONE BLACK LG
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 3 of 24 PageID #: 3




CELLULAR TELEPHONE (hereinafter "Device 2")and(3)ONE BLACK TOMTOM GPS

DEVICE(TYPE:4EQ41 Z1230, SN: AW2482H04395)(hereinafter ("Device 3")and

collectively the "Devices"). Photographs of the devices are included in Attachment A. The

Devices are currently located in the custody ofthe ATF within the Eastern District of New

York.


        6.    The applied-for warrant would authorize the forensic examination ofthe

Devices for the purpose ofidentifying electronically stored data particularly described in

Attachment B.


                                    PROBABLE CAUSE


        7.    On November 27, 2018, in the Eastern District of New York defendant

SCOTT BRACK (hereinafter "defendant SCOTT BRACK")and defendant ELGIN BRACK

(hereinafter "defendant ELGIN BRACK")were charged via a criminal complaint with four

counts of Hobbs Act robbery in violation of Title 18, United States Code, Sections 1951 and

2(18-MJ-l 124(SMG)). Defendant ELGIN BRACK was also charged with one count of

brandishing a firearm in furtherance of a crime of violence, in violation of Title 18, United

States Code, Section 924(c)(l)(A)(ii) and one count of discharging a firearm in furtherance

of a crime of violence, in violation of Title 18, United States Code, Section 924(c)(l)(A)(iii)

(18-MJ-l 124(SMG)). There is probable cause to search the Devices described in

Attachment A for evidence and instrumentalities ofthese crimes further described in

Attachment B.
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 4 of 24 PageID #: 4




                        The Armed Robbery of a Duane Reade Store
                  Located at 60-02 Roosevelt. Avenue. Queens. New York


       8.     On or about November 26,2018 at approximately 3:36 a.m., an African

American man,later identified as defendant ELGIN BRACK,entered a Duane Reade store

located at 60-02 Roosevelt, Avenue, Queens, New York.

       9.     Upon entering the store, defendant ELGIN BRACK approached a cash register

and attempted to purchase an item. At the time he approached the Duane Reade store

register, the store's video surveillance captured defendant ELGIN BRACK wearing dark

colored pants with multiple horizontal copper zippers and multiple holes on the front ofthe

pants' legs, a dark colored hoodie with a green hood, green upper torso covering his shoulder

area and red writing on the back ofthe hoodie, black gloves with white writing on the top of

the gloves and white sneakers. Defendant ELGIN BRACK'S face was not covered.

       10.    In response to defendant ELGIN BRACK approaching the cash register, a

Duane Reade employee. Victim 1 (hereinafter "Victim 1"), opened the store's cash register.

Defendant ELGIN BRACK then approached the cash register from behind a store counter

and an exchange occurred between Victim 1 and defendant ELGIN BRACK. Video footage

further captured defendant ELGIN BRACK fire one shot from a black colored firearm at

Victim 1. The shot fired by defendant ELGIN BRACK stuck Victim 1 in his left hand. A

struggle between Victim 1 and defendant ELGIN BRACK ensued and defendant ELGIN

BRACK eventually fled the Duane Reade store. After the shooting, an unrelated patron of

the Duane Reade found Victim 1 and called 911. Upon arrival, NYPD officers determined
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 5 of 24 PageID #: 5




that Victim 1 was suffering from two gunshot wounds - one gunshot wound to Victim 1's left

hand and one gxmshot wound to Victim 1's head.

                              The Armed Robbery of a 7-Eleven
                  located at 50-92 Northern Boulevard. Queens. New York


       11.    On or about November 26, 2018 at approximately 3:58 a.m., an African

American man,later identified as defendant ELGIN BRACK,entered a 7-Eleven store

located at 50-92 Northern Boulevard, Queens, New York. The 7-Eleven store located at 50-

92 Northern Boulevard in Queens, New York is approximately .7 miles from the Duane

Reade store located 60-02 Roosevelt, Avenue, Queens, New York.

       12.    Upon entering the 7-Eleven store, defendant ELGIN BRACK walked

throughout the store and then exited the store. Shortly after exiting the 7-Eleven store,

defendant ELGIN BRACK reentered the 7-Eleven store. Throughout defendant ELGIN

BRACK'S two separate periods inside the 7-Eleven store, video surveillance captured

defendant ELGIN BRACK wearing dark colored pants with multiple horizontal copper

zippers and multiple holes on the front ofthe pants' legs, a dark colored hoodie with a green

hood, green upper torso covering his shoulder area and red writing on the back ofthe hoodie,

black gloves with white writing on the top ofthe gloves and white sneakers.

       13.    After entering the 7-Eleven store for the second time, defendant ELGIN

BRACK approached a 7-Eleven store employee (hereinafter "Victim 2") who was working at

the store's cash register. Defendant ELGIN BRACK then indicated that he wished to

purchase two pieces of candy. In response. Victim 2 opened the store's cash register, at

which time defendant ELGIN BRACK displayed a black firearm and demanded all ofthe
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 6 of 24 PageID #: 6




money in the register. In response, Victim 2 handed defendant ELGIN BRACK the 7-Eleven

store's register's cash tray that contained approximately $300. Defendant ELGIN BRACK

then took the register's tray, along with the approximately $300, and exited the 7-Eleven

store. Victim 2 called 911 and reported the armed robbery ofthe 7-Eleven store located 50-

92 Northern Boulevard, Queens, New York.

                          The Armed Robberv of a Rite Aid Store
                      located at 33-01 30th Avenue. Queens New York


       14.    On or about November 26,2018 at approximately 4:20 a.m., an African

American man,later identified as defendant ELGIN BRACK,entered a Rite Aid store

located at 33-01 30th Avenue, Queens, New York. The Rite Aid store located at 33-01 30th

Avenue, Queens, New York is approximately 1.5 miles from the 7-Eleven store located at

50-92 Northern Boulevard in Queens, New York.

       15.    According to an employee in the store (hereinafter "Victim 3"), defendant

ELGIN BRACK approached the register and indicated that he wished to make a purchase of

a pack of gum. Based on video surveillance, defendant ELGIN BRACK was wearing dark

colored pants with multiple horizontal copper zippers and multiple holes on the front ofthe

pants' legs, a dark colored hoodie with a green hood, green upper torso covering his shoulder

area and red writing on the back ofthe hoodie, black gloves with white writing on the top of

the gloves and white sneakers.

       16.    In response to defendant ELGIN BRACK indicating that he wished to make a

purchase of a pack of gum. Victim 3 opened the Rite Aid store's cash register, at which time

defendant ELGIN BRACK displayed a black firearm. Defendant ELGIN BRACK then told
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 7 of 24 PageID #: 7




Victim 3 to give him all ofthe money in the Rite Aid's cash register. Victim 3 handed

defendant ELGIN BRACK the cash register tray containing approximately $802. After

taking the cash register tray containing approximately $802, defendant ELGIN BRACK

exited the store. Victim 3 called 911 and reported an armed robbery ofthe Rite Aid store

located at 33-01 30th Avenue, Queens, New York.

       17.    In addition, during the armed robbery ofthe Rite Aid store located at 33-01

30th Avenue, Queens, New York, video surveillance outside of this Rite Aid store captured a

silver two-door Toyota Solara. During that video, the driver ofthe silver two-door Toyota

Solara, later identified as defendant SCOTT BRACK,exited the silver two-door Toyota

Solara and discarded an item consistent in size and shape with the 7-Eleven cash register tray

taken from the 7-Eleven located at 50-92 Northem Boulevard, Queens, New York. The

surveillance video also captured defendant SCOTT BRACK wearing gray colored pants, a

gray colored hoodie, a dark colored jacket, white shoes and a black hat.

                          The Armed Robberv of a Rite Aid Store
                  located at 115-10 Merrick Boulevard. Oueens New York


       18.    On or about November 26,2018 at approximately 5:45 a.m., an African

American man,later identified as the defendant ELGIN BRACK, walked near a two-door

Silver Toyota Solara and then entered a Rite Aid store located at 115-10 Merrick Boulevard,

Queens, New York. The Rite Aid store located at 115-10 Merrick Boulevard, Queens, New

York is located approximately 11.7 miles from the Rite Aid store located at 33-01 30th

Avenue, Queens, New York.
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 8 of 24 PageID #: 8




       19.    According to an employee in the Merrick Boulevard Rite Aid store

(hereinafter "Victim 4"), defendant ELGIN BRACK approached the cash register and

indicated that he wished to make a purchase of a Snickers candy bar. Based on video

surveillance from the Merrick Boulevard Rite Aid store, defendant ELGIN BRACK was

wearing dark colored pants with multiple horizontal copper zippers and multiple holes on the

front ofthe pants' legs, a dark colored hoodie with a green hood, green upper torso covering

his shoulder area and red writing on the back ofthe hoodie, black gloves with white writing

on the top ofthe gloves and white sneakers.

       20.    In response to defendant ELGIN BRACK indicating that he wished to

purchase the Snickers candy bar. Victim 4 opened the store's cash register, at which time

defendant ELGIN BRACK displayed a black firearm and told Victim 4 to give him all ofthe

money in the Rite Aid's cash register or defendant ELGIN BRACK would shoot Victim 4.

Victim 4 then handed defendant ELGIN BRACK the cash register tray containing

approximately $200. After taking the cash register tray containing approximately $200,

defendant ELGIN BRACK exited the store and fled in a two-door Silver Toyota Solara.

Victim 4 called 911 and reported an armed robbery ofthe Rite Aid store located at 115-10

Merrick Boulevard, Queens, New York.

       21.    License plate reader data available to NYPD indicates that on November 26,

2018, at 3:42 a.m., approximately six minutes after the above-described first robbery, that a

two-door Silver Toyota Solara was located on Roosevelt Avenue and 58th Street in Queens,

New York, which is .01 miles from the location ofthe first robbery at the Duane Reade store.
   Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 9 of 24 PageID #: 9




       22.    On November 26,2018, at 6:45 p.m., law enforcement officers discovered a

two-door Silver Toyota Solara, with the same license plate number from the earlier 3:42 a.m.

NYPD license plate reader data, in the area of2008 Hughes Avenue, Bronx, New York.

Additional investigation has revealed that defendant SCOTT BRACK lives 2031 Hughes

Avenue, Bronx, New York, which is approximately 300 feet from 2008 Hughes Avenue,

Bronx, New York.

       23.    In response to a potential match of the car used in the four armed robberies

law enforcement officers went to the area of2008 Hughes Avenue, Bronx, New York. After

arriving in that area, agents observed a two-door Silver Toyota Solara that was occupied by

three African American men and one child. Two ofthe car's occupants were later identified

as defendant SCOTT BRACK and defendant ELGIN BRACK. Law enforcement officers

approached the two-door Silver Toyota Solara and during their approach saw affixed to the

car's front windshield the black TomTom GPS Device(Type:4EQ41 Z1230,SN:

AW2482H04395)(Device 3). Device 3 was illuminated, indicating that it was in-use.

       24.    The responding officers then informed the two-door Silver Toyota Solara's

occupants, including defendant SCOTT BRACK and defendant ELGIN BRACK,that the car

they were in was the subject of interest in a series of armed robberies. Defendant SCOTT

BRACK and defendant ELGIN BRACK and the other adult occupant ofthe two-door Silver

Toyota Solara were then placed in handcuffs.

       25.    Found inside the two-door Silver Toyota Solara, immediately beneath

defendant ELGIN BRACK'S person, was a dark colored hoodie with a green hood, green

upper torso covering the shoulder area and red writing on the back ofthe hoodie, which

                                               9
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 10 of 24 PageID #: 10




based upon a review ofthe surveillance footage from the four robberies was consistent with

the clothing worn at each incident. Defendant ELGIN BRACK was wearing white sneakers

that were consistent with the shoes worn during each armed robbery. Also found beneath

defendant ELGIN BRACK was the Black LG cellular telephone(Device 2). In addition, in

the same car were found dark colored pants with multiple horizontal copper zippers and

multiple holes on the front ofthe pants' legs, which were consistent with those worn in each

ofthe four armed robberies by defendant ELGIN BRACK.

       26.    Within an arm's length distance of where defendant ELGIN BRACK was

originally seated in the two-door Silver Toyota Solara was a backpack that contained a wallet

with a piece of photo identification for defendant ELGIN BRACK,as well as a black firearm

- a .357 caliber Dan Wesson Arms revolver. The recovered firearm contained two spent

ammunition casings consistent with the number of rounds of ammunition that were fired

during the first robbery at the Duane Reade store.

       27.    At the time ofthe stop, defendant SCOTT BRACK was wearing a gray hoodie

and black jacket consistent with the hoodie and jacket that were worn by the driver ofthe

two-door Silver Toyota Solara outside ofthe third armed robbery at the Rite Aid at 33-10

30th Avenue, Queens, New York.

       28.    Responding officers also viewed the illuminated screen of Device 3,the

TomTom GPS device. The screen included five recent addresses. Included in these recent

addresses were:(1)2008 Hughes Ave, Bronx New York, which is approximately 300 feet

from defendant SCOTT BRACK'S residence and (5)3109 31st Ave, Woodside New York



                                             10
  Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 11 of 24 PageID #: 11




which is approximately .02 miles from the Rite Aid store located at 33-01 30th Avenue,

Queens New York.

       29.     Upon his arrest, defendant SCOTT BRACK was read his Miranda rights,

which he waived, agreeing to speak without an attorney present. Defendant SCOTT

BRACK admitted to driving defendant ELGIN BRACK to the armed robbery at Duane

Reade located at 6002 Roosevelt Avenue, Queens,New York,the armed robbery at the 7-

Eleven located at 5092 Northern Boulevard, Queens, New York and the armed robbery at the

Rite Aid located at 115-10 Merrick Boulevard, Queens, New York. Defendant SCOTT

BRACK also admitted to receiving $400 from defendant ELGIN BRACK following the

robberies.


       30.     Additionally, while processing the defendant SCOTT BRACK,he was found

to have in his possession approximately $383 and the Black Motorola cellular telephone

(Type: M373B)(Device 1). Defendant ELGIN BRACK had in his possession approximately

$6,148.

       31.     Based on my training and experience, I am aware that individuals engaged in

armed robberies often use their cellular telephones during the planning, execution and flight

phases of robberies to communicate through text applications and by telephone with their

other co-conspirators, and that this and other evidence (including photographs) ofthe

association of co-conspirators is often stored on the cellular telephones. In addition, cellular

telephones, as well as GPS devices, store information as to the whereabouts at certain times

and the travel routes of their users.




                                               11
  Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 12 of 24 PageID #: 12




       32.      The Devices are currently in the lawful custody and storage ofthe ATF special

agents who seized the three Devices incident to the arrests of defendant SCOTT BRACK and

defendant ELGIN BRACK. In my training and experience, I know that the Devices have

been stored in a manner in which their contents are, to the extent material to this

investigation, in substantially the same state as they were when the Devices first came into

the possession ofthe special agents ofthe ATF.

                                    TECHNICAL TERMS


       33.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone(or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data

                communication through radio signals. These telephones send signals through

                networks oftransmitter/receivers, enabling communication with other wireless

                telephones or traditional "land line" telephones. A wireless telephone usually

                contains a "call log," which records the telephone number, date, and time of

                calls made to and from the phone. In addition to enabling voice

                communications, wireless telephones offer a broad range of capabilities.

                These capabilities include: storing names and phone numbers in electronic

                "address books;" sending, receiving, and storing text messages and e-mail;

                taking, sending, receiving, and storing still photographs and moving video;

                storing and playing back audio files; storing dates, appointments, and other

                information on personal calendars; and accessing and downloading

                                               12
Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 13 of 24 PageID #: 13




          information from the Intemet. Wireless telephones may also include global

          positioning system("GPS")technology for determining the location ofthe

          device.


       b. Digital camera: A digital camera is a camera that records pictures as digital

          picture files, rather than by using photographic film. Digital cameras use a

          variety offixed and removable storage media to store their recorded images.

          Images can usually be retrieved by connecting the camera to a computer or by

          connecting the removable storage medium to a separate reader. Removable

          storage media include various types of flash memory cards or miniature hard

          drives. Most digital cameras also include a screen for viewing the stored

          images. This storage media can contain any digital data, including data

          unrelated to photographs or videos.

       c. PDA: A personal digital assistant, or PDA,is a handheld electronic device used

          for storing data(such as names, addresses, appointments or notes) and utilizing

          computer programs. Some PDAs also function as wireless communication

          devices and are used to access the Intemet and send and receive e-mail. PDAs

          usually include a memory card or other removable storage media for storing data

          and a keyboard and/or touch screen for entering data. Removable storage media

          include various types offlash memory cards or miniature hard drives. This

          removable storage media can store any digital data. Most PDAs mn computer

          software, giving them many ofthe same capabilities as personal computers. For

          example,PDA users can work with word-processing documents, spreadsheets,


                                          13
Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 14 of 24 PageID #: 14




          and presentations. PDAs may also include GPS technology for determining the

          location ofthe devices.


       d. GPS: A GPS navigation device, including a TomTom GPS device such as

          Device 3, uses the Global Positioning System to display its current location. It

          often contains records the locations where it has been. Some GPS navigation

          devices can give a user driving or walking directions to another location.

          These devices can contain records of the addresses or locations involved in

          such navigation. The GPS consists of24 NAVSTAR satellites orbiting the

          Earth. Each satellite contains an extremely accurate clock. Each satellite

          repeatedly transmits by radio a mathematical representation ofthe current

          time, combined with a special sequence of numbers. These signals are sent by

          radio, using specifications that are publicly available. A GPS antenna on Earth

          can receive those signals. When a GPS antenna receives signals from at least

          four satellites, a computer connected to that antenna can mathematically

          calculate the antenna's latitude, longitude, and sometimes altitude with a high

          level of precision.

       e. IP Address: An Internet Protocol address (or simply "IP address") is a unique

          numeric address used by computers on the Internet. An IP address is a series

          offour numbers, each in the range 0-255, separated by periods (e.g.,

          121.56.97.178). Every computer attached to the Internet computer must be

          assigned an IP address so that Internet traffic sent from and directed to that

          computer may be directed properly from its source to its destination. Most

                                          14
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 15 of 24 PageID #: 15




                Internet service providers control a range ofIP addresses. Some computers

                have static—^that is, long-term—^IP addresses, while other computers have

                dynamic—^that is, frequently changed—IP addresses,

             f. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure ofthe Intemet,

                connections between devices on the Intemet often cross state and intemational

                borders, even when the devices communicating with each other are in the

                same state.


       34.      Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as a wireless telephone, digital camera,PDA and GPS

navigation device. In my training and experience, examining data stored on devices of this

type can uncover, among other things, evidence that reveals or suggests who possessed or

used the device.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       35.      Based on my knowledge,training, and experience,I know that electronic

devices such as the Devices can store information for long periods oftime. Similarly, things

that have been viewed via the Intemet are typically stored for some period oftime on the

devices. This information can sometimes be recovered with forensics tools.

       36.      Forensic evidence: As further described in Attachment B,this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence ofthe crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used,the purpose oftheir use, who used them, and when.

                                               15
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 16 of 24 PageID #: 16




There is probable cause to believe that this forensic electronic evidence may be on the

Devices because:


          a. Data on the storage medium can provide evidence of a file that was once on

              the storage medium but has since been deleted or edited, or of a deleted

              portion of a file(such as a paragraph that has been deleted from a word

              processing file).

          b. Forensic evidence on devices can also indicate who has used or controlled the

              devices. This "user attribution" evidence is analogous to the search for

              "indicia of occupancy" while executing a search warrant at a residence.

          c. A person with appropriate familiarity with how electronic devices work may,

              after examining this forensic evidence in its proper context, be able to draw

              conclusions about how the electronic devices were used, the purpose of their

              use, who used them, and when.

          d. The process ofidentifying the exact electronically stored information on a

              storage medium that are necessary to draw an accurate conclusion is a

              djmamic process. Electronic evidence is not always data that can be merely

              reviewed by a review team and passed along to investigators. Whether data

              stored on a computer is evidence may depend on other information stored on

              the computer and the application of knowledge about how a computer

              behaves. Therefore, contextual information necessary to understand other

              evidence also falls within the scope ofthe warrant.



                                              16
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 17 of 24 PageID #: 17




             e. Further, in finding evidence of how devices were used, the purpose oftheir

                use, who used them, and when,sometimes it is necessary to establish that a

                particular thing is not present on a storage medium.

       37.      Nature of examination: Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination ofthe Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans ofthe entire mediums,that may expose

many parts ofthe devices to human inspection to determine whether it is evidence described

by the warrant.

       38.      Manner of execution: Because this warrant seeks only permission to examine

a devices already in law enforcement's possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution ofthe warrant at any time in the day or night.

                                        CONCLUSION


       39.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination ofthe Devices described in Attachment A to seek the items

described in Attachment B.




                                                17
  Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 18 of 24 PageID #: 18




                                 REQUEST FOR SEALING


       40.     It is respectfully requested that this Court issue an order sealing, until further

order ofthe Court, all papers submitted in support ofthis application, including the

application and search warrant. I believe that sealing this document is necessary because the

warrant is relevant to an ongoing investigation into the potential source ofthe firearm and

ammunition in question, and it reveals information about cooperating victims. Based upon

my training and experience, I have learned that, online criminals actively search for criminal

affidavits and search warrants via the internet, and disseminate them to other online criminals

as they deem appropriate, i.e., post them publicly online through the carding forums.

Premature disclosure of the contents of this affidavit and related documents may have a

significant and negative impact on the continuing investigation and may severely jeopardize

its effectiveness.




                                                  Respectfully submitted.



                                                  Tyler Miceli
                                                  Special Agent
                                                  Bureau of Alcohol, Tobacco, Firearms and
                                                  Explosives

Subscribed and sworn to before me
on December 10,2018:


THE HOltoRABLE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE




                                                18
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 19 of 24 PageID #: 19




                                    ATTACHMENT A


        The property to be searched includes:(1) ONE BLACK MOTOROLA CELLULAR

TELEPHONE (TYPE: M373B) ("Device 1"), (2) ONE BLACK LG CELLULAR

TELEPHONE("Device 2")and(3)ONE BLACK TOMTOM GPS DEVICE(TYPE:4EQ41

Z1230, SN: AW2482H04395)("Device 3"), collectively the "Devices," The Devices are

currently located in the custody of the Bureau of Alcohol, Tobacco, Firearms and Explosives

within the Eastern District of New York. Photographs of the Devices are on the following

page.


        This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 20 of 24 PageID #: 20




    Device 1: BLACK MOTOROLA CELLULAR TELEPHONE(TYPE: M373B^




                                                                M

                                                               Hi
Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 21 of 24 PageID #: 21




               Device 2: BLACK LG CELLULAR TELEPHONE




                                                           I
Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 22 of 24 PageID #: 22




Device 3: BLACK TOMTOM GPS DEVICE(TYPE:4E041 Z1230.SN: AW2482H04395')




                        Seltct a recent destination:
                        ■t*200S Hughes Ave, Bronx NY
                           217 Newark Ave, Jersey Qty NJ
                        *^68 Griffith St, Jersey dty NJ
                        itllSQO Broad St, Newark NJ
                         S0f?,iP9.3j5t Ave, Woodside NY
  Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 23 of 24 PageID #: 23




                                      ATTACHMENT B


       1.      All records on the Devices described in Attachment A that relate to the


violations of Title 18, United States Code, Sections 1951, 924(c)(l)(A)(i), 924(c)(l)(A)(ii)

and 924(c)(l)(A)(iii) and involve defendant SCOTT BRACK and defendant ELGIN BRACK

since November 1, 2018, including:

            a. names and telephone numbers, as well as the contents of all call logs, contact

               lists, text messages, e-mails (including those sent, received, deleted and

               drafted), instant messages, photographs, videos, Facebook posts and messages,

               Internet activity (including browser history, web page logs, and search terms

               entered by the user), geo-location data, application data, and other electronic

               media;

            b. records related to acquisition, sale, or possession offirearms and ammunition

               (including names, addresses, phone numbers, or any other identifying

               information), and evidence of potential threats or violence against or on behalf

               ofthe owner ofthe Devices; and

            c. all bank records, checks, credit card bills, account information, and other

               financial records.


       2.      Evidence of user attribution showing who used or owned the Devices at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usemames and passwords, documents, and browsing history;

       3.      Records evidencing the use ofthe Internet Protocol address to communicate

with firearms and ammunition suppliers, and/or unindicted co-conspirators, including:

                                               5
 Case 1:18-mj-01188-ST Document 1 Filed 12/10/18 Page 24 of 24 PageID #: 24




            a. records ofInternet Protocol addresses used;

            b. records ofInternet activity, including firewall logs, caches, browser history

               and cookies,"bookmarked" or "favorite" web pages, search terms that the user

               entered into any Internet search engine, and records of user-typed web

               addresses.


       4.      Records evidencing the use ofthe GPS device to determine travel destinations

and routes.


               As used above, the terms "records" and "information" include all ofthe

foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage(such as flash

memory or other media that can store data) and any photographic form.
